In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                  No. 07-18-00309-CV


   IN RE NATURAL GAS CONSULTING & MEASUREMENT, LLC AND J.P. DAVIS,
                             RELATORS

          ORDER IN ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                   August 17, 2018

                                       ORDER
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Pending before this Court is Relators’ Emergency Motion for Temporary Relief. By

their motion, Relators seek an order staying the enforcement of the ruling issued August

3, 2018, by Respondent, the Honorable Ana Estevez of the 251st District Court, in which

Relator Natural Gas Consulting & Measurement was ordered to identify a witness or

witnesses for deposition.

      The pending motion has been filed in connection with Relators’ petition for writ of

mandamus in which they seek this Court’s review of the said ruling. As authorized by the

Texas Rules of Appellate Procedure, we grant Relators’ motion and issue this order

staying the enforcement of the August 3, 2018 ruling on Real Parties’ in Interest Motion
to Compel in trial court cause number 69,838-C pending this Court’s disposition of

Relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.10(b). It is so ordered.

                                                       Per Curiam




                                            2